Citation Nr: 0308132	
Decision Date: 04/29/03    Archive Date: 05/06/03

DOCKET NO.  94-05 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for bilateral moderate 
pes planus with progressing degenerative changes in both 
feet, currently evaluated as 50 percent disabling.

2.  Entitlement to a total rating for compensation based on 
individual unemployability due to a service-connected 
disability (TDIU). 

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral ankle disability, to include as secondary to 
service-connected bilateral foot disability. 


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to November 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  

In September 2000, the Board remanded issues one and two 
listed on the front page of this decision to the RO in 
Lincoln, Nebraska for additional development, to include a VA 
orthopedic examination.  That development has been completed 
and these issues are ready for final appellate review. 

The Board is undertaking additional development on the issue 
of de novo consideration of entitlement to service connection 
for a bilateral ankle disability, to include as secondary to 
service-connected bilateral foot disability pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903. (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903).  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
this issue.

A review of the claims file reflects that he veteran has 
attempted on several occasions to reopen his claim of 
entitlement to an annual clothing allowance payment.  As this 
issue has not been developed for appellate review, it is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claims.

2.  By an unappealed March 1996 determination, the RO 
determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for a bilateral ankle disability, to include as 
secondary to service-connected bilateral foot disability.  
The RO properly notified the veteran of that determination on 
March 19, 1996; he did not appeal that decision.

3.  Evidence received since the March 1996 RO determination 
is new, bears directly and substantially upon the claim of 
entitlement to service connection for bilateral ankle 
disability, and, in conjunction with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.

4.  The service-connected bilateral foot disability is 
manifested by reduced range of motion, a pes planus valgus 
deformity on the right with no current X-ray evidence of 
arthritis of the feet.  

5.  The veteran last worked full-time in June 1987 as a meat 
packing laborer, has completed one year of college, and has 
tried to find employment as a crime lab technician, a 
veterans service officer and as a meat grader.  

6.  The service-connected bilateral foot disability is the 
veteran's sole service-connected disability and it is not of 
sufficient severity as to prevent him from engaging in some 
form of substantially gainful employment consistent with his 
education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
bilateral foot disability have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
Part 4, including §§ 4.7, 4.71a, Diagnostic Codes 5010 and 
5276 (2002).

2.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for bilateral 
ankle disability, to include as secondary to service-
connected bilateral foot disorder.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156 (2002).

3.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

On November 9, 2000, during the pendency of the this appeal, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126).  The VCAA revises VA's obligations in 
two significant ways.  First, VA has a duty to notify a 
claimant of any information and evidence necessary to 
substantiate and complete a claim for VA benefits, as well as 
the development responsibilities of the claimant and of the 
VA.  See 38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  
Second, VA has a duty to assist claimants in obtaining 
evidence necessary to substantiate their claims.  See 
38 U.S.C.A. § 5103A (West Supp. 2001).  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date. 

Recently, the United States Court of Appeals for Veterans 
Claims (Court) held that the provisions of the VCAA do apply 
to claimants who seek to reopen a claim by submitting new and 
material evidence pursuant to 38 U.S.C. § 5108.  The Court 
further held that a person attempting to reopen a claim is a 
claimant under chapter 51 of Title 38, U.S. Code, and 
38 C.F.R. § 3.159(b) applies to claims for benefits governed 
by 38 C.F.R. Part 3, which includes claims to reopen.  
Therefore, the provisions of the VCAA are accordingly, 
applicable to the veteran's claim.  
VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which was effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  Further, in this regard, 
it is noted that the veteran's request to reopen the claim 
for service connection for a bilateral ankle disorder was 
received before August 29, 2001.  As such, these regulations, 
as in effect prior to August 29, 2001, are applicable to this 
appeal.

With respect to notice, in a letter to the veteran from the 
RO, dated in February 2002, and in an October 2002 
supplemental statement of the case, the RO informed the 
appellant of the evidence needed to substantiate the claims, 
and advised him of VA assistance in the development of his 
claims.  The October 2002 supplemental statement of the case 
also provided the veteran with the requirements of law with 
respect to the issues on appeal.  The Board believes that it 
is clear that the VA duty to notify has been met.  See 
Quartuccio v. Principi, No. 01-997 (U.S. Vet App. June 19, 
2002).  

With regards to the duty to assist, the VCAA provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for VA 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The law 
provides that the assistance provided by VA shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  An examination is deemed 
"necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  As 
indicated in the decision below, with respect to the 
veteran's claim of entitlement to service connection for a 
bilateral ankle disability, to include as secondary to the 
service-connected bilateral foot disorder it has been 
determined by the Board that new and material evidence has 
been received in order to reopen the veteran's claim.  
Concerning the issues of entitlement to an increased 
evaluation for the service-connected bilateral foot 
disability and entitlement to TDIU, in September 2000, the 
Board remanded these two claims to the RO in Lincoln, 
Nebraska for additional development, to include a VA 
examination.  That examination was conducted in February 
2001.  In addition, the RO submitted the veteran's case to 
the Director of Compensation and Pension Service for 
extraschedular consideration and an opinion as to whether or 
not the appellant's service-connected bilateral foot 
disability warranted consideration for an extraschedular 
consideration for individual unemployability.  A response was 
received from the Director of Compensation and Pension 
Service in July 2002.  Further development of these issues on 
appeal is not warranted.  There is no prejudice to the 
veteran in proceeding to consider the claims on the merits.  
See Bernard v. Brown, 4 Vet. App. 384, 393-394 (1993).




I.  Increased Evaluation Claim

General laws and regulations

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1999) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability. In this 
regard the Board notes that where entitlement to compensation 
has already been established and an increase in the 
disability is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2002).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).

The evaluation of the same disability under various diagnoses 
is to be avoided. Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2002).  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability and incoordination.  38 C.F.R. § 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Analysis

The RO has evaluated the veteran's bilateral foot disability 
as 50 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010 and 5276.  Under Diagnostic Code 5010, arthritis 
due to trauma and substantiated by X-ray findings is rated as 
degenerative arthritis under Diagnostic Code 5003.  Under 
this code section, degenerative arthritis is rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
The diagnostic codes for foot disabilities, Diagnostic Codes 
5276 through 5284, do not include a diagnostic code 
specifically for limitation of motion of the foot or toes.  
Under Diagnostic Code 5003, when limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  For the purpose of 
rating disability from arthritis, multiple involvement of the 
interphalangeal, metatarsal and tarsal joints of the lower 
extremities are considered groups of minor joints, ratable on 
a parity with major joints. 38 C.F.R. § 4.45(f).

Under Diagnostic Code 5276, a maximum 50 percent rating will 
be assigned for a pronounced acquired flatfoot (pes planus) 
with marked pronation, extreme tenderness of the plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances.

As noted in the preceding paragraph, the 50 percent rating 
currently assigned to the service-connected bilateral foot 
disorder is the highest rating assignable under Diagnostic 
Code 5276.  In an October 2002 rating decision, the veteran 
was informed that the 50 percent rating assigned to his 
bilateral foot disability was the maximum assignable.  The 
veteran was also informed that the case did not present such 
exceptional circumstances as to warrant extraschedular 
consideration under 
38 C.F.R. § 3.321.  The October 2002 supplemental statement 
of the case further discussed 38 C.F.R. § 3.321.  The veteran 
was informed that the governing norm in exceptional cases was 
a finding that the case presented such exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The veteran has not 
identified any marked interference with employment or 
frequent periods of hospitalization due to his bilateral foot 
disability.  He has not provided or indicated the existence 
of any evidence which would warrant extraschedular 
evaluation.

In this regard, when recently examined by VA in February 
2001, the service-connected bilateral foot disability was 
well within the criteria for the current rating and does not 
present such an exceptional picture as to warrant a rating on 
an extraschedular basis.  In reaching the foregoing 
conclusion, the Board notes that an examination of the 
veteran in the standing position revealed that he had a pes 
planus valgus deformity with the right being worse than the 
left.  The veteran performed single toe raises, bilaterally, 
and the hindfoot had some varus, bilaterally.  However, the 
right side did not correct as much as the left side.  The 
veteran fatigued fairly easily on the right side.  He was 
nontender in the sitting position along the course of the 
posterior tibial tendon, bilaterally.  He did not have a 
prominent talonavicular joint, bilaterally.  Subtalar motion, 
bilaterally, was not limited.  He did not have any 
significant sinus tarsi tenderness, bilaterally.  Plantar 
flexion was to 35 degrees, bilaterally.  Dorsiflexion was to 
15 and 10 degrees on the right and left, respectively, with 
pain, mostly around the anterior ankle, and crepitus.  The 
veteran was not tender along the course of the peroneal 
tendons, particularly along the distal fibula in the area of 
the peroneal retinaculum.  The veteran did have a prominent 
first metatarsal head on the left, however, there was no 
significant associated erythema or irritation overlying the 
skin which would have been consistent with a significant 
bunion deformity.  The veteran did not have any abnormal 
plantar calluses under any of his metatarsal heads.  X-rays 
of the feet and ankles revealed mild pes planus deformity, 
bilaterally, and a well-healed fracture through the mid-
shaft, proximal phalanx of the right great toe.  

An assessment of bilateral pes planus valgus deformity, 
bilaterally, with the right being worse than the left was 
entered by the VA examiner in February 2001.  The examiner 
noted that there might have been some posterior tibial tendon 
dysfunction on the right.  The examiner did not see any 
evidence of tibiotalar arthritis, however, on the left side 
there was evidence of some synovitis in the ankle.  With 
regards to employability, the examiner indicated that the 
veteran had not had any significant treatment for his 
symptomatic flat feet or for his posterior tibial tendon 
dysfunction.  It was the examiner's opinion that the veteran 
had multiple options left for his feet (i.e., shoe arch 
modification, use of a Cam walker on the right side and 
surgery) which would provide him relief and allow him to be 
employed.  At the time of the examination, however, the 
examiner noted that the veteran's symptoms were fairly 
limited as far as being able to sit or stand for any 
prolonged period of time.  After a review of the X-rays of 
the feet and laboratory findings, the examiner concluded that 
there was no evidence of any significant tibiotaler, high 
foot or mid-foot arthritis.  There was also no significant 
bunion deformity, bilaterally.  The examiner noted that the 
findings coincided with the physical examination findings 
that the veteran did not have tibiotalar or subtalar 
arthritis.  The veteran did not have any bunion deformities, 
bilaterally, but he did have symptoms of a synovitis, which 
could not be explained by X-rays or laboratory findings.  

The Board finds that an increased rating is not warranted for 
the veteran's service-connected bilateral foot disability.  
At the outset, the Board recognizes that there are situations 
in which the application of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
is warranted in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
appellant's joints.  DeLuca v. Brown, supra.  Where a veteran 
is in receipt of the maximum evaluation for limitation of 
motion, however, those regulations are not for application.  
Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997) (an 
evaluation based on compensable limitation of motion 
encompasses pain and functional loss due to arthritis, and 
pain cannot be the basis for an evaluation in excess of the 
maximum schedular evaluation under a diagnostic code 
predicated on limitation of motion).  In this case, as the 50 
percent evaluation already assigned for the veteran's 
bilateral foot disability is the maximum schedular evaluation 
available under any diagnostic code used to evaluate the 
foot, an evaluation in excess of 50 percent based on the 
veteran's complaints of pain and functional loss is not for 
application. Id.  Furthermore, a separate rating for 
arthritis of the feet would be inappropriate because the most 
recent X-rays of the feet, performed by VA in February 2001, 
did not show any significant tibiotaler, high foot or mid-
foot arthritis.  See VAOPGCPREC 23-97 (July 24, 1997) and 9-
98 (Aug. 14, 1998).  

Finally, in July 2002, it was the conclusion of the Director 
of Compensation and Pension Service, after a review of the 
claims file, to include, but not limited to, a Social 
Security Administration determination, reflecting that the 
veteran had been awarded disability benefits commencing on 
May 30, 1995 as a result of his flat feet and arthritis of 
the ankles, which caused him pain and limited movement, that 
the veteran was not entitled to an extra schedular total 
disability evaluation due to his service-connected flat feet.  
In addition, the VA examiner in February 2001 indicated that 
he veteran had multiple options with respect to his feet 
which would provide relief and enable him to work. 

While the veteran is competent to report a worsening of his 
foot pain and similar symptomatology, the findings of the 
trained medical professionals are more probative in 
determining the extent of the disability and whether the 
criteria for an increased rating have been met.  In this 
case, the medical findings do not approximate any criteria 
for a rating in excess of the current 50 percent.  38 C.F.R. 
§ 4.7 (2002). Consequently, an increased evaluation for the 
service-connected bilateral foot disability must be denied.






II.  TDIU

General Laws and Regulations

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a). 
Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).  

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor. 38 C.F.R. § 3.341.  Unemployability 
associated with advancing age or intercurrent disability may 
not be used as a basis for assignment of a total disability 
rating. 
38 C.F.R. § 4.19.

The only disability for which service connection has been 
established is the bilateral moderate pes planus with 
progressing degenerative changes.  As discussed above, the 
service-connected disability is properly rated as 50 percent 
disabling.  The combined disability rating is 50 percent.  38 
U.S.C.A. § 4.25 (2002).  This does not meet the schedular 
requirements of 38 C.F.R. § 4.16(a) (2002) for TDIU.  
Consequently, the RO submitted the case to the Director, 
Compensation and Pension Service for extraschedular 
consideration.  A response was received in July 2002.

In an application for entitlement to TDIU, received by the RO 
in March 2000, the veteran reported that he had completed one 
year of college.  He reported that beginning in June 1991, he 
had undergone training at Metro Tech South in Omaha, 
Nebraska.  He indicated that he had last worked full-time in 
June 1987 as a meat packing laborer.  He reported that since 
he had become too disabled to work, he had sought employment 
as a crime lab technician, a veterans service officer and as 
a meat grader.  The veteran's education and experience 
qualify him for many types of substantially gainful 
employment involving clerical work.  His service-connected 
bilateral foot disorders would not prevent him from doing 
that kind of work.  In support of the foregoing conclusion, 
in a letter to the RO, dated in July 2002, the Director of 
Compensation and Pension Service concluded, after a review of 
the claims file, to include, but not limited to, a Social 
Security Administration determination reflecting that the 
veteran had been awarded disability benefits commencing on 
May 30, 1995 as a result of his flat feet and arthritis of 
the ankles, that the veteran was not entitled to an extra 
schedular total disability evaluation due to his service-
connected flat feet.  

The Board notes that although the Social Security 
Administration has awarded the veteran benefits commencing 
from May 30, 1995, in part, because of his flat feet, it is 
well settled that decisions of the Social Security 
Administration regarding unemployability, while relevant, are 
not controlling with respect to VA determinations regarding 
unemployability.  See Damrel v. Brown, 6 Vet. App. 242, 246 
(1994); Odiorne v. Principi, 3 Vet. App. 456, 461 (1992); 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992); 
Masors v. Derwinski, 2 Vet. App. 181, 187-88 (1992); Collier 
v. Derwinski, 1 Vet. App. 413, 417 (1991).

While the veteran has asserted that the service-connected 
bilateral foot disability renders him unemployable, the 
medical reports provide a preponderance of the evidence which 
show that the service-connected disability is properly rated 
and does not disable him to such an extent that he is 
unemployable, in light of his education and experience.  
Consequently, the preponderance of the evidence is against 
the claim and TDIU must be denied.

III.  New and Material Evidence Claim

Applicable Law and Regulations

Service Connection

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. § 1110 (West Supp. 2002); 
38 C.F.R. § 3.303 (2002).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310(a)(2002).

In Allen v. Brown, 7 Vet. App. 439 (1995), the Court held 
that the term "disability", as used in 38 U.S.C.A. § 1110, 
refers to impairment of earning capacity and that such 
definition mandates that any additional impairment of earning 
capacity resulting from an already service-connected 
disability, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected disability, shall be service-connected.  

Finality/New and Material Evidence

In general, RO decisions that are not appealed become final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2002).   The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. §§ 20.200, 20.302 (2002).

Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim.  Knightly v. Brown, 6 
Vet. App. 200 (1994). Only evidence presented since the last 
final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In a March 1996 
rating decision, the RO determined that new and material 
evidence had not been submitted to reopen the veteran's claim 
for service connection for a bilateral ankle disability.  The 
veteran was informed of this decision by letter in March 1996 
and he did not appeal that decision.  Accordingly, that 
determination is final.  38 U.S.C.A. § 7105.  In June 1998, 
the veteran filed a claim to reopen his claim for service 
connection for bilateral ankle disability.  

Since the March 1996 rating decision, more recent VA 
examinations have been associated with the claims files.  
Such evidence is neither cumulative nor redundant.  In this 
regard, when examined by VA in December 1996, the examiner 
concluded that based on the veteran's history, the veteran's 
arthritis of the ankle was probably due to his flat feet, 
which would increase the amount of pressure on the right 
ankle as a result of having to maintain his position.  When 
examined by VA in March 1999, the examiner concluded that the 
veteran's arthritis of the ankles would progress due to his 
arthritis of the feet.  

The above-cited evidence is clearly material to the question 
of whether the veteran has a bilateral ankle disability which 
is related to the service-connected bilateral foot 
disability, and for the purposes of determining materiality, 
is presumed credible.  As such, the veteran's claim is now 
reopened.  38 C.F.R. § 3.156(a).

Since new and material evidence to reopen this claim is 
already of record, no additional information or evidence is 
needed to substantiate the claim to reopen and there is no 
prejudice to the veteran as a result of the Board deciding 
this issue without first affording the RO an opportunity to 
consider the issue in light of the regulations implementing 
the VCAA.


ORDER

An increased evaluation for bilateral moderate pes planus 
with progressing degenerative changes in both feet is denied. 

Entitlement to TDIU is denied.

The Board having determined that new and material evidence 
has been received, reopening of the claim of entitlement to 
service connection for a bilateral ankle disability, to 
include as due to service-connected bilateral moderate pes 
planus with progressing degenerative changes in both feet is 
granted.



		
	WARREN W. RICE, JR.
	Acting Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

